DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-32 and 34-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peter D. Kozel (2005/0256521) (hereinafter referred to ask Kozel).
 	Referring to claim 30, Kozel teaches a method of non-invasive, intravascular ablation therapy (paragraph 0041) including:  inserting a unitary flexible tubing (labeled 33 in Figures 4 and 5; described as “third sheath 32” in paragraphs 0050-0051) having a proximal end and a distal end defining substantially an entire length of a catheter into an intravascular lumen of a patient (paragraphs 0050-0051; Figures 4 and 5); inserting a guide element (18/22) having a proximal end (proximal end of 22) and a distal end 

 	Referring to claim 31, Kozel teaches the step of affecting travel of the flexible sleeve (26) over the guide element (18/22) via a controller (14) attached to the flexible sleeve and extending through the unitary flexible tubing for operation outside of a patient's body (paragraphs 0045-0051; Figures 1-6).  Paragraphs 0051 specifically teaches that all three sheaths can be advanced and retracted using control handle 14.

 	Referring to claim 32, Kozel teaches wherein the guide element comprises a mapping catheter (paragraphs 0041 and 0045).

 	Referring to claim 34, Kozel teaches wherein travel of the flexible sleeve (26) is constrained between an extended position toward the distal end of the guide element and a retracted position toward the proximal end of the guide element, and wherein travel of the flexible sleeve creates a lesion on the tissue substantially conforming to the 

 	Referring to claim 35, Kozel teaches wherein the flexible sleeve (26) includes: a conducting portion; an insulated portion over a portion of the conducting portion; an active portion in electrical contact with the conducting portion, wherein the active portion is the at least one ablation element (paragraphs 0047-0050 and 0052-0055 and 0074).

 	Referring to claim 36, Kozel teaches wherein motion of the flexible sleeve (26) relative to the guide element creates a lesion on the tissue that substantially conforms to the shape of the guide element (paragraphs 0047-0050 and 0052-0055; Figures 1-6).  Paragraph 0047 specifically teaches that the “distal advancement of the second sheath 26 over inner member 22 causes the braided conductive member 28 to expand radially”.

 	Referring to claim 37, Kozel teaches wherein the flexible sleeve (26) includes an insulating means surrounding at least part of the at least one ablation element (paragraphs 0047-0050 and 0052-0055; Figures 1-6).

Allowable Subject Matter
Claims 21, 22 and 24-28 allowed.

Response to Arguments
Applicant’s amendments and arguments, see page 7, filed September 3, 2021, with respect to claims 21, 22 and 24-28 have been fully considered and are persuasive.  The rejection of June 4, 2021 has been withdrawn. 
Applicant's arguments filed September 3, 2021 with regard to claim 34 on page 8 have been fully considered but they are not persuasive.   The examiner maintains that Kozel teaches wherein travel of the flexible sleeve (26) is constrained between an extended position toward the distal end of the guide element and a retracted position toward the proximal end of the guide element, and wherein travel of the flexible sleeve creates a lesion on the tissue substantially conforming to the shape of the guide element (paragraphs 0047-0050 and 0052-0055; Figures 1-6).  The claim only requires that the “lesion on the tissue substantially conforming to the shape of the guide element”, which is vague due to the language of “substantially conforming”.   Figure 5 shows that the lesion that would be created on the tissue would be substantially conforming to the shape of the guide element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAMANTHA M GOOD/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794